DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10 and 17 the prior art taken alone or in combination fails to teach or disclose a method, system or non-transitory computer readable medium comprising:
a processor; and a non-transitory memory containing instructions, which when executed by the processor, cause the system to: wherein measuring the distribution function of the light intensity comprises determining a plurality of one-dimensional cumulative distribution functions of the light intensity in each plane over a range of different angles within each plane, match the determined plurality of one-dimensional cumulative distribution functions across the two or more optical planes to derive two-dimensional wave front slope estimates in a midway plane, wherein the midway plane is located between the two or more optical planes, and integrate the two-dimensional wave front slope estimates to reconstruct a two-dimensional shape of the wave front in the midway plane in combination with the entirety of elements of instant claims 1, 10 and 17.  Further please see applicant’s remarks filed 01/15/2021, page 13-15 for further clarification on the allowable nature of the instant claimed invention in contrast with the primary reference of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Michael P LaPage/Primary Examiner, Art Unit 2886